Case 8:18-cv-00885-WFJ-TGW Document 47 Filed 03/02/20 Page 1 of 4 PagelD 239

pee ee Te \
aT ul

~

yo IM

cio

~ 1
HBR

 

 

 

pagyibke 1s

“Ep | Bue | UNITED STATES DISTTRICT COURT U8
\y> | MIDDLE DISTRICT OF FLORIDA eo. & .
Qu POS AAAS TAMPA DIVISION NS =
Deen _ 7
a 3

RODRECIUS ANTONIO HAMILTON Bee

Plaintiff, BON
Case No: 8118-CV-885-7-02T6W
¥v.
OFFICER JEREMY WILLIAMS,
OFFICER JUSTIN KING,
AND OFFICER JOEL MAILLY,

Defendants,

PLAINTIFF FIRST MOTION FOR SUMMARY JUDGEMENT RULE 56(c)
COMES NOW, Plaintiff Rodrecius Antonio Hamilton and respectfully moves this
Honorable Court for a Motion for Summary Judgment. That Defendant's cannot dispute
such material facts of Plaintiff Constitutional violation's, and a trial in this case will be

virtually useless and a waste of judicial resources time and money. Under the

circumstances Plaintiff has made substantial allegations supported by medical records
and competent evidence of Constitutional violation, that Mr. Hamilton's 4" and 14"

Amendment rights were thus violated under Federal Law pursuant to 42 U.S.C. § 1983;

Plaintiff states as follows:

Under § 1983, 4" and 14" Amendment Plaintiff sufficiently and adequately met

the threshold showing that officers in this case entered household without a search

warrant, which was unreasonable because the intrusion was made without home owners

vdet
Case 8:18-cv-00885-WFJ-TGW Document 47 Filed 03/02/20 Page 2 of 4 PagelD 240 °

_ consent. Under Payton v. New York, 445 U.S. 573, 586 (1980); “[and thus] the warrant
requirement is subject to certain exception.” See Brigham City, Utah v. Staurt, 547 U.S.
398, 403 (2006); Holding, a warrantless entry into a home in not unreasonable where
consent is given or exigent circumstances exist. See McElish v. Nugent, 483 F.3d 1231,
12404-4 (11" Cir. 2007); -
1. Plaintiff sufficiently alleged a 4° Amendment claim under § 1983 that the
search was illegal and unreasonable without a warrant in the second amended complaint.
Which Defendants cannot dispute these factual allegations, by these arguments
contained in its motion to dismiss or in opposition of summary judgment motion. + |
2. Under the 4" Amendment if officers have violated the illegal search and
seizure clause they have also deprived plaintiff of his due process rights under the due
process clause “procedurally and substantive” see the 4" and 14" Amendment U.S.C. -
3. Police officers acts outside the scope of his profession, if officer let “a Kr9
dog” loose on Plaintiff to illegally attack him absent an arrest warrant, of sufficient
probable cause, to believe that plaintiff was committing a felony offense on his own
property. rn
4. Police officers acts outside the scope of their profession as unreasonable, if
they indulge in repetitively kicking Plaintiff and beating him after he was already
apprehended illegally.

5. Defendant officers has made several inconsistent statements about the
Case 8:18-cv-00885-WFJ-TGW Document 47 Filed 03/02/20 Page 3 of 4 PagelD 241

_ episodes took place, and they testimonies would not be reliable if a trial was conducted

because they testimonies “constitutes perjury and fraud to support their defenses.”
Further in deprivation of Plaintiff Constitutional rights to due process of law 14"
Amendment U.S.C.A.

6. Fraudulent and perjured evidence from Defendant's witness statements in
Mr. Hamilton misdemeanor case was illegally used in his felony conviction which. led
him to prison, was also unconstitutional, under the circumstances, the Defendant has
deprived him of his 4" and 14" Amendment rights in violation of the U.S. Constitution.

7. Mr. Hamilton can support all of his claims of an illegal search and seizure
and excessive use of force, with prima facie evidence of eye witnesses, which is his
wife, children, and grandchildren, which was present on the day that the Defendants
illegally broke into his home, and let the dogs loose on him and kick him and beat him
without a warrant for his arrest. 4° and 14" Amendment U.S.C.A.

8. Constitutes these factual claims that are supported by prima face evidence
could not be disputed as a matter of law. Which constitutes all the undisputable material
facts are alleged in Mr. Hamilton second amended complaint and could not be disputed
by no testimony. Eyewitnesses or record support in the Defendant behalf. “They cannot
produce any factual or prima facie evidence to properly support their defense only mere
inconsistencies.” Defendant's does not dispute any of Plaintiff factual allegations that

they was acting under the scope of their discretionary authority under Carson .v.

bt
Case 8:18-cv-00885-WFJ-TGW Document 47 Filed 03/02/20 Page 4 of 4 PagelD 242 |

_ -MEéMillian, 939 F.2d 1487 (11" Cir, 1991).

 

9, A police officer does not act within the scope when officers intrude or
infringe on ones privacy by illegally entering a U.S. Citizens property without a search
warrant, and illegally seized his property or him without a warrant from a judge and.is
without such jurisdiction to make such arrest. 4" and 14" Amendments.

CONCLUSION .
That based upon Plaintiffs allegations and undisputable assertions of an illegal

f.0

search and seizure and excessive use of force. Defendants could not possibly make any
material disputes against Plaintiff claims to dismiss this case or to defeat his claims for
summary judgment. Based upon competent evidence and argument of factual
allegations, that sufficiently entitles Plaintiff to summary judgment, and all money

damages as alleged in the second amended complaint.

CERTIFICATE OF SERVICE
I hereby certify that I have placed the foregoing motion in the hands of a FDOC

Mailroom Representative in appropriate form as prima facie Certificate of Service tobe
mailed as pre paid via U.S. Mail under the Mail Box Rule: United States District Court,
Middle District, Tampa Division 801 N. Florida Ave., Tampa, Fla. 33602 and Gary
Robinson Attorney at Law, 401 East Jackson St., Suite 2700 Post Office Box 3324,

Tampa, Fla. 33602 on this 2 day of _ Ke ey , 2020.

Respectfully Submitted, =“ b:

drecius Antonio Hamilton
